Title: From John Adams to Thomas Barclay, 25 November 1782
From: Adams, John
To: Barclay, Thomas


My dear sir,
Paris. Novemr: 25th: 1782

Your favr: of the 17th. & the letters accompanying it are come safe to hand. I recd. too a letter at the Hague, but had not time before my departure to answer it—another here, but have been so much occupied as not to answ: that. Thus you have a Confession of my Sins of Omission—
Congress has given to Mr: Morris so entire an Authority over all monies, that I am fully Rilieved fm. all deliberations on that subject— At this I rejoice, because it is the root of all evil in my mind, whatever others may think of it— Perhaps I might think better of it, if I knew how, cleverly, to get a good deal of it—
Make my Compts. to Grinnell & desire him to let me know, if he is going to Amsterdam before he returns, & if he will not take a Dutch Gouda Pipe with me at Paris, before he goes fm. you—
They have lately struck in Amsterdam, an elegant Medal in Commemot. of the great event of 19th. April. 1782. America & Holland are represented by 2. fine figures of warlike Amazons, embracing each other. Their swords & Spears & Cap of liberty are not forgotten & America is treading on the head of the Leopard— On the reverse, is an Unicorn rushing head long agst: a monstrous Rock—his horn snaps short off to his head, & he falls stunned & confounded— Tyrannis libertati repulsa—
One wd. think that, the horn being broken & the head crushed, it were time for the leopard & Unicorn to think of Peace; but I can’t give you any strong hopes of this: On the contrary, dispositions seem to be making on all sides for another Campaign, with too much ardor, to admit of much doubt that we shall have one—
Mr: Van Berckell & Van der Capellan de Poll are restored to their places & it is said Pinto has disappeared in Consequence of the Capture of a Packett-boat. If war continues, our dearly-beloved Mynheers will do something next year—
Compts: to yr: family &c: &c:—
